 DITTLER BROTHERS PRINTING CO.Dittler Brothers Printing Company and James E.Carter. Case 10-CA-16015September 29, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 11, 1981, Administrative Law JudgeRichard J. Linton issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge: Thiscase was heard before me in Atlanta, Georgia, on April28 and 29, 1981, pursuant to a complaint issued Septem-ber 12, 1980, by the Regional Director for Region 10 ofthe Board. The complaint is based on a charge filed July9, 1980, and thereafter amended, by James E. Carter, anindividual, against Dittler Brothers Printing Company(Respondent or Dittler).lIn the complaint, the General Counsel alleges that Re-spondent has violated Section 8(a)(4) and (1) of the ActI The complaint identifies Respondent as captioned, and Respondentanswered in such name. However. in its brief. Respondent refers to itselfas "Diltler Brothers, Inc." Any motion to amend the pleadings should bein the form of a separate document clearly indicating its purpose so thatthe other parties may respond Based on the record before me, I shalldecline to change the style of the case258 NLRB No. 54by discharging Carter on June 25, 1980,2 and thereafterby refusing to reinstate him.3Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by counsel for the General Coun-sel and Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Georgia corporation with an office andplace of business in Atlanta, Georgia, manufactures print-ed tickets and brochures. During the past 12 months, Re-spondent sold and shipped finished products from its At-lanta, Georgia, facility directly to customers located out-side the State of Georgia. Respondent admits, and I find,that it is an employer within the meaning of Section 2(2),(6), and (7) of the Act.II. THE ALLEGED UNFAIR ABOR PRACTICESA. BackgroundRespondent hired James E. Carter about May 12 andfired him June 25. According to Respondent's evidence,which I credit, all new employees are treated as beinghired on a 60-day probationary basis.4This does notmean that Carter was told of the 60-day probationaryperiod, and I credit his uncontradicted testimony that hedid not have that understanding at the time he was hired.Several exhibits introduced by Respondent, as well astestimony of certain witnesses, clearly establish that Re-spondent has terminated many employees within 60 days(and after 60 days) for a variety of reasons, including tar-diness. Thus, Respondent has demonstrated a past prac-tice of discharging within 60 days for the reasons statedfor its discharge of Carter. Whether I believe Respond-ent's evidence as it relates to Carter is a principal issue inthis case.I credit Carter's testimony that over the past 2 years,particularly during 1979, he had contact with the NLRBthrough his assisting James Parker, a representative ofPrinting Specialties and Paper Products Union, LocalNo. 527, in an election at a subsidiary of McGraw-Hill2 All dates shown are for 1980 unless otherwise indicated.3 In his original charge, signed on July 3 (filed July 9), Carter allegedthat Respondent discharged him "in order to discourage membership in alabor organization" in violation of Sec. 8(a)(3) and (1) of the Act. By hisamended charge of July 25, Carter alleges only an 8(a)(4) and () viola-tion arising from his discharge.4 I find no mention of this 60-day probationary period in the collec-tive-bargaining agreement which is in evidence (Resp. Exh. 9). The con-tract is between a multiemployer association, with Dittler being a signato-ry member, and Atlanta Printing Pressmen and Assistants' Union No. 8,International Printing and Graphic Communications Union, AFL-CIO.The recognition clause, sec. 2. states that the recognized unit "shall beunderstood to mean such as is made up of employees who are membersof this union. ." In any event, Carter and the chapel chairman ofLocal filed a grievance G C. Exh. 4) over Carter's discharge. Thegrievance was processed under the collective-bargaining agreement tothe Joint Standing Committee which rendered a decision on July 25 thatCarter vwas discharged for "just cause" (Resp Exh. 8) For unexplainedreasons, Respondent. in its brief, asserts that it is "impossible" for a pro-bationary employee to be a member of the Union357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPublishing Company.5Carter gave a statement to aBoard agent in connection with the organizing campaignthere, and Carter even read Section 7 of the Act to avice president of that employer during the campaign. Inshort, Carter has a background familiarity with unionsand the processes of the Board. Whether I believe histestimony that he made reference to the Board in con-versations with Respondent is a principal, and critical,issue in this case.B. CredibilityAs my findings which follow reflect, I do not creditCarter on the critical points of the case. I did not findCarter's demeanor while testifying to be persuasive.When asked during his direct examination whether hehad ever received any verbal or written warnings abouthis work, Carter answered that he had not. On cross-ex-amination, Carter admitted that at one point he was ver-bally warned for tardiness by Pressroom Foreman CecilThomas who told Carter that if he was late again hewould be given a written warning and fired if tardy afterthat.6While "work" as the job performed is differentfrom attendance, the direct testimony by Carter is mis-leading and tends to confirm my feeling in observingCarter testify that he is an unreliable witness.As noted below, Respondent's evidence seems incon-sistent in places. Nevertheless, I was generally impressedby the demeanor of Respondent's witnesses, and I sub-stantially credit them. The result is my finding that theGeneral Counsel has failed to establish a prima facie vio-lation of the Act.C. Chronology of Events1. IntroductionHired May 12 as a utility person at $3.73 per hour,Carter was promoted in about 2 weeks to the higherclassification of fly person with an hourly rate of $5.79.Pressroom Superintendent Ronald E. Carroll testifiedthat Carter's promotion was the result of a job bidplaced by Carter, and the pay difference was based onthe higher classification pay rather than any meritoriouswork achievements by Carter. The fly person classifica-tion is simply a floor helper in the pressroom.2. Carter fails to work overtime June 16On June 16, William H. Walker was working foremanof the pressroom department for the second shift, whichends at 11 p.m.7Around midafternoon, Walker cameover and asked the three helpers (fly persons) if anyonewould work overtime.8 All said no. Walker then asked5 The parties stipulated the correct name of Local 527. assume it ispart of the same international union as Local 8 which has a contract withRespondent.6 Foreman Thomas testified that he warned Carter on June 13 andplaced a note (Resp. Exh. II) in Carter's personnel file recording theevent.7 Walker called it the third shift, but first pressman Wallace Crowe de-scribed it as the second shift James Nelms, prominent herein, is thesecond- shift plant superintendent.8 Present besides Walker and Carter were fly persons Willie Clark(called by the General Counsel during the rebuttal stage) and DwightCarter individually. but Carter responded that he hadjust completed a weekend of overtime work and wastired of "jogging" (forming into neat stacks) books.Walker stated that this overtime would not involve "jog-ging" but only cleaning the press. Carter replied, "Well,that's different. Okay."9Shortly before 11 p.m. first pressman Crowe, in ac-cordance with his custom of double checking with em-ployees to remind them of the overtime, asked Carter ifhe was going to work overtime and Carter replied no.Crowe asked Carter whether he had told Walker andCarter said he had not.Crowe then went and told Foreman Walker who inturn went and spoke to Carter. Walker told him thatthere was a lot of washing up to do and not to leave.Carter just "smiled" and walked on in the direction of apress and the door. There is no dispute that Carter leftwithout working overtime,3. The June 17 confrontationa. FactsThe following afternoon Carter went to the foreman'soffice to get the supply room key (for some gloves). Inthe office were James Nelms, second-shift plant superin-tendent; Ronald E. Carroll, pressroom superintendent;and Cecil Thomas, day-shift pressroom foreman. °Nelms told Carter to come in, that he wanted to talkwith him.Nelms inquired about the overtime event of the pre-ceding evening, saying that a press could not be operatedthe night before because Carter failed to work overtimeas he had agreed. Carter said there had been a misunder-standing and gave his version. Nelms replied that he feltCarter had in fact told Walker that he would work over-time. The exchange became a bit heated, and Nelms toldCarter to remember that he was just a probationary em-ployee for his first 60 days" and that he had betterstraighten up and do right. Carter responded that he wasnot concerned, for he was friend of James Parker (Local527 representative)12and that he could talk to his moth-er's attorney if he needed to.Jones (not called as a witness) and first pressman Wallace Crowe (hotestified for Respondent concerning this and other matters).I do not credit Carter who testified that he said, "Well, that's differ-ent, Bill. Why don't you check back with me?" Walker, according toCarter, turned and walked away (supposedly without saying anything). Itmakes no sense that Walker would have turned without saying at least"okay." Moreover, James Nelms, second-shift plant superintendent, testi-fied that it is his policy that foremen obtain overtime commitments, andthat he does not permit foremen to accept a "Come back and see melater" answer. Finally, I note that Carter testified that Walker nevercame back. Such fact is more consistent with the version given byWalker and Crowe than with that put forward by Carter. Willie Clark. awitness to the event, was not called to testify to this matter, even thoughcounsel for the General Counsel called him as a rebuttal witness.'0 Of these, it appears that Nelms was the only person in the directline of supervision over Carter who was working on the second shift.William Walker, Carter's second-shift foreman, was not present. Walkerreported to Nelms. Carroll and Thomas managed the day shift in thepressroom.I ' I do not credit Carter's testimony that Nelms said Carter could notbelong to the Union for 60 days.' 2 Carter testified without contradiction that Local 527 also has a con-tract with Respondent. That agreement presumably covers a different ju-risdictional unit.358 DITTLER BROTHERS PRINTING COA critical difference in the testimony occurs at aboutthis point. According to Carter, he told Nelms that hewas going to continue performing his work and that "if Igot fired because of some unfair labor practices, I'mgoing to contact the Labor Board, and they have attor-neys for that. Besides, my mother has an attorney, and ifI need any advice concerning representation for theunion, I know Mr. James Parker."3Nelms, according to Carter, responded, "Well, go getyour lawyer or attorney." Then Carroll, acting to breakthe heated tension, asked Carter "Where does discrimina-tion come in at?" Carter replied, "Well, Mr. Carroll, I'mnot talking about discrimination as far as race is con-cerned" and explained that he was referring to unfairlabor practices, the Labor Board, and his mother's attor-ney. Nelms then told Carter to leave.Carroll confirmed that he did ask the question as tohow Respondent was discriminating against Carter. Hetestified he could not recall everything, but that Carterasserted Nelms was being "unfair" to him and that therehad been a misunderstanding.Nelms confirmed that Carter referred to discriminationand that "I could see his lawyers." It was not until Re-spondent was permitted, on the second day of the hear-ing, to reopen its direct examination of Nelms, thatNelms was asked whether Carter had mentioned theLabor Board. Nelms denied that Carter had done so.As earlier noted, Carter filed a grievance the followingday over his discharge (Resp. Exh. 7).'4 In the body ofthe four-page narrative statement which he attached tothe grievance, Carter described the events of June 16-17.The alleged reference to the Labor Board is somewhatdifferent in the statement and is reported near the end ofthe June 17 confrontation as follows (G.C. Exh. 5, pp. 2-3):James Nimes [Nelms] then said, "You heard what Isaid; you got sixty days before you can join a union,now get out of this office." I replied, "This wholesituation is unfair, but I'm going to keep on doingmy work and if I get fired because of unfair laboror any means of discrimination, I don't have to be amember of a union in order to file charges with theRelations Board and they have attorneys for that,my mother have and attorneys." [Emphasis sup-plied.]Nimes [Nelms] took his legs off the desk [and said],"Go get your lawyer, attorney [and] bring [him]13 In a contemporaneous note (Resp. Exh. 12-1) Nelms made on themeeting, he confirms that Carter did refer to Parker when Nelms remind-ed him that he was still on probation. Thus:He told us [the reference to probation] didn't bother him becauseJames Parker was his friend and we couldn't get rid of him. He saidwe was discriminating against him. Threatened by Carter at thismeeting that] I could be taken to court or talk to his family laywer14 G.C. Exh. 4 is Carter's file copy, including a handwritten narrativestatement of four pages. There are some slight differences between Resp.Exh. 7 and G.C. Exh. 4 (the grievance form itself). As Carter concededthat he improved the grammar and punctuation on his file copy of thefour-page statement attached to G.C. Exh. 4, in contrast to the four-pagestatement (G.C. Exh. 5) he submitted to Respondent in support of hisgrievance. I shall consider only the items retained by Respondent (Resp.Exh 7 and G.C. Exh 5)which you." I said, "I don't have to go get alawyer and bring him here because it [is] not neces-sary." At the time Ron Carroll waved his hands upand said "Hold on a minute, I got a question." ThenMr. Nimes said "Get out of here." And Ron Carrollsaid, "Let him answer the question, Where do dis-crimination comes in at." I said, "Mr. Carroll, Mr.Nimes is threatening me about not being in a union,because of misunderstanding between Bill and me."James Nimes started to get out of his chair angrily,[and said] "get out of here." I then stepped out ofthe door and returned to work.Pressroom Foreman William Walker, 2 or 3 hourslater, approached Carter at his work, called him aside,and asked him why he did not stay over the previousnight. Carter replied that there had been a misunder-standing. They briefly disputed the matter with Walkeradding that it would not happen again. As Walker turnedto go to his office Carter remarked: "Well, if you don'tlike it you can take it up with my family attorney."'5Walker went on without commenting. 16b. ConclusionBecause I was more impressed with the demeanor ofRespondent's witnesses than with Carter, I find thatNelms referred to Carter's 60-day probationary periodwithout any reference to a union; that any reference byCarter to the Board was so slight that it did not registeron Nelms;"7and that Carter explained his discriminationremark as not being a reference to race.'s What did reg-ister on Nelms, I find, was the reference to Carter'sfamily attorney.As noted at the end of the previous section, I havefound that Carter repeated his reference to his family at-torney when he and Walker spoke some 2 or 3 hoursafter the Nelms-Carter confrontation.a5 From the credited testimony of Walker, I do not credit Carter's tes-timonial version that he told Walker that if any "unfair labor practices"result he would "consult the Labor Board. or either my mother's attor-ney." Nor do I credit the statement (G.C. Exh. 5. p. 3) version thatCarter said, "I don't want to discuss it no more because I told Mr. Nimesthey labor boards and lawyers for unfair labor." While I find that Carterreferred to an attorney, it was as Walker described it. Walker denied anyreference to the Labor Board.ii According to Carter (in both his testimony and in his June 1980 nar-rative statement) whom I do not credit, Walker responded. "Well, youdon't need an attorney." It seems revealing that Walker, according toCarter, would refer only to the attorney and not to the Labor Board, andI find this to be added support for my conclusion below that Carter men-tioned only his family attorney and not the Labor Board. In short, I findthat Carter used his prior knowledge about the Board to embellish histestimony. While it would have been logical for Carter to have referredto the Board in iew of his past contacts with it, I find that at the time hewas more impressed with his family attorney and therefore referred tothe attorney.7 I credit Nelms regarding his denial of any reference to the Board.'8 Carter is black. Nelms and Carroll are white. as are ForemanWalker and first pressman Crowe. It seems clear that race has not been apoint of controversy. I further note that fly persons Timothy Thomas.called by Respondent. and Willie Clark, called during rebuttal by counselfor the General Counsel. are black.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Carter discharged June 25a. The credited testimony of Wallace F. CroweFor at least 2 weeks before June 25, Carter had beenassigned to work as one of three fly persons helping firstpressman Wallace F. Crowe.'9Around June 10 Crowewas giving work assignments to his crew when Carterinformed him, "Hey, you don't tell me what to do, as faras my job is concerned, I know what to do." Crowe re-sponded that he only asks people to do things and if theydo not comply he takes them to Nelms (who was stand-ing about 25 feet from Crowe and Carter at the time)who tells them what to do. Carter stated, "Well, he canbe taken to court just the same as you can." WhenCrowe asked what Carter meant, the latter replied, "Mylawyer would just love to get a case out of this place."20Crowe said nothing else to Carter that evening, and verylittle the next shift. On the third day, Crowe complainedto Carter about his slow pace. Carter responded, "Lookman, I've done told you to stay off my case." Crowe tes-tified that the situation continued, with similar examples,until the evening of June 25 when Carter seemed par-ticularly inept at cleaning up an oil spill. Crowe had todo the job himself.21Later the same evening when Carter did a poor jobcleaning some plates, Crowe felt that he had sufferedenough,22and he then escorted Carter to the foreman'soffice.b. The disputed discharge conversationOn arriving at the foreman's office about 10:45 p.m.,Crowe and Carter found Shift Superintendent JamesNelms and Pressroom Foreman William Walker. Crowetold them that he had been having problems with Carterand suggested that Carter be transferred to another pressor a different shift. When they then asked about theproblems, Crowe reported to them in detail about theproblems and the threats by Carter to take him tocourt.23Nelms then said, "Well, we'll just let him go,then."24Nelms testified that he wrote out a (reminder) noteduring the conversation. The relevant portion of thebrief note (Resp. Exh. 12-2) reads:19 The position of first pressman is just below that of the foreman, thefirst-line position in supervision. Crowe testified that he directs the workof the second pressman and the helpers and reports any personnel prob-lems to the foreman. As first pressman. Crowe apparently functions muchlike a leadman.O0 The foregoing exchanges are corroborated in the eight-page June 27statement (Resp. Exh. 10) Respondent secured from Crowe as part of itsdefense in Carter's grievance proceeding. I further note that this event,with Carter's reference to his lawyer, occurred nearly a week before theJune 17 overtime confrontation with Nelms.2a Carter admits that Crowe said, "Never mind. Just get out of theway and I'll do it myself"22 Including the threats of court action. Crowe testified that on oneoccasion Carter threatened to sue him. When Crowe asked, "How in theworld are you going to sue me?" Carter did not answer.23 Crowe testified that he did not know the law and did not knowwhether Carter could take him to court or not, but with that threat, andCarter's poor performance, he felt he could no longer work with Carter.24 From the credited testimony of Crowe. Nelms testified that he madethe decision on the spot that Carter be fired.Wallace Crowe brought James Carter to office forthreatening him with his Lawyer or taking him tocourt. Crowe says that James will not do as he isinstructed without backtalk. Says he does the worktoo slow or not at all. Says James tells him, "Youdon't tell me what to do." Crowe ask[ed] us (BillWalker & J. Nelms) to put Carter some other placebecause he couldn't perform as Ist pressman with aman like Carter working with him.Carter has threatened three people since he hasbeen on press.Bill WalkerJ. NelmsWallace CroweAll three cases"I'll take you t[o] court and you can talk to myFamily Attorney."When called in rebuttal, Carter did not address the pointof whether he observed Nelms writing out the foregoingnote during the meeting itself. It seems of small momentwhether the note was prepared during the conversationor shortly afterwards. In any event, Walker informedCarter that he was fired.The critical area of dispute is whether Carter referredto the Labor Board during the conversation. Nelms andWalker, whom I credit, deny that Carter did. Crowe wasnot asked.2 According to Carter, it was Crowe who referred tothe Labor Board when, in beginning his statement toNelms and Walker, Crowe allegedly said:Well, Skip [Carter's nickname] hasn't said anythingfor the last week or two, but about two weeks agohe scared me up so bad talking about going to theLabor Board and putting his attorney on me thatI'm scared to say anything to him or scared to domy job. ... Then Nelms jumped in and said, "Oh,yeah, we had that conversation with Bill and .Wehad that same conversation about going to theLabor Board and getting his attorney."Moments after his discharge, Carter testified that he ap-proached Nelms on the pressroom floor and asked whyhe had been terminated. Nelms replied that Respondentcould not have Carter going around threatening people.Carter allegedly denied any threats, saying:You kept telling me about I'm not a member of theunion and stuff, so I said if I was fired, that I wasgoing to contact the Labor Board about it.Nelms supposedly replied that he had heard "nothing butgood things about your work, but you cannot go aroundhere threatening people."Oddly, Nelms was not asked about this final conversa-tion with Carter during either day he testified.262 I attribute this to oversight since Nelms was not asked either untilhe was recalled the second day and Respondent was permitted to reopenits direct examination of Nelms.:' I attribute the failure to oversight by Respondent.360 DITTLER BROTHERS PRINTING CO.I do not credit Carter's testimony that Crowe referredto the Labor Board in the discharge meeting, or his testi-mony that he referred to the Labor Board in a final con-versation with Nelms minutes later. Carter struck me asembellishing the actual facts by references to the LaborBoard as an afterthought. While it would have been logi-cal for Carter to have referred to the Board, in view ofhis past contacts with the Regional Office and withLocal 527, I find that he was preoccupied with thethought of his family's attorney.While I find that there may have been a final conver-sation with Nelms, I further do not credit Carter's testi-mony that Nelms said he had heard nothing but compli-ments concerning Carter's work. That assertion is con-trary to every independent factor in the record.27In anyevent, I found Carter's demeanor to be less than con-vincing, and I do not believe him.c. Stated reasons for the dischargeNelms and Walker both signed a company form la-beled "Separation Report," dated June 25, and in evi-dence as Respondent's Exhibit 5. On this form Nelmsand Walker reported the reason for Carter's discharge tobe:Unsuited for job, threatening of people, JamesNelms, Bill Walker & Wallace Crowe.Attached to the form is an employee rating form signedonly by Walker. On this form Walker checked boxesstating that he would not recommend for employment;would not hire; and would object to his working in an-other department. Walker checked the rating boxes asfollows:Quality of work--AverageExcellence of workmanshipAmount of waste and scrapQuantity of work--Below AverageAmount of acceptable work doneDependability--AverageAttendance-PunctualitySteadiness-Always on the jobAttitude--Unsatisfactory or poor27 Crowe's eidence is the best example, but Cecil Thomas. pressroomday-shift foreman. also denied that he ever told Carter he was doing agood job. Of even more significance is the testimony of fly person Timo-thy Thomas who worked with Carter once. Thomas. who had been therelonger. suggested the correct method of performing a job so theN couldget it finished. Carter shouted at Thomas that he. Carter. knew what hewas doing. so Thomas left him alone. On another occasion. Carter toldThomas that before he left there would he a lawsuit. that he knew aboutthe law, and knew a lawyer.In addition, while fly person Willie Clark. called during rebuttal bycounsel for the General Counsel. did testify that based on working withCarter I week, he thought Carter was a "pretty good worker" and had a"pretty good attitude," he also conceded on cross-examination that therewere times when Carter came to work not feeling well and was not theeasiest person to work with,Journeyman pressman Ronald W. Black, called h) Respondent. testi-fled that he worked with Carter about 2 weeks and that Carter did nottake instructions well. On one occasion Black sent fly person Rocky Sin-yard to assist Carter in learning how to "jog" hbooks, but Carter just hol-lered at Sinyard that he knewr what he was doing and needed not helpCarter did not address the testimony of Thomas or Black during his re-buttal testimony.Toward his jobToward his fellow workersToward company policiesSafety and Housekeeping--AverageObserves rulesClean and orderlyCareful of Co. propertyNelms testified that he made the decision to dischargeCarter because Carter: had a poor work performance; hecould not get along with anybody; and he was late toomany times. When recalled the second day, Nelmsphrased the reasons as: excessive tardiness; poor workhabits; and Carter's attitude.When asked why the separation report contained noth-ing about excessive tardiness, Nelms testified that it was"just overlooked" and that the practice is to make thereport short since there is not much room on the form.28Cecil Thomas, pressroom day-shift foreman, testifiedthat a probationary employee with a record such asCarter's for excessive tardiness and poor work perform-ance would not have been retained at the end of his 60days. In this same vein, Nelms testified, when recalled,that even had there been any reference to the LaborBoard by Carter it would have made no difference forhe would have been discharged in any event (at the endof 60 days) in light of his tardiness and work problems.d. Analysis of reasons statedNeither Walker, Nelms, or Carroll offered any expla-nation of how Walker could have rated Carter "average"in the areas of quality and dependability. The qualityrating does not square with the credited testimony ofCrowe, or even with the discharge conversation Walkerwas present at, and the dependability rating certainlyseems to be at odds with the objective evidence.29Ac-cordingly, I find that Respondent's other evidence ismore reliable than Foreman Walker's rating report. Ifind that the reasons on the separation notice (Resp. Exh.5), "Unsuited for job, threatening of people, JamesNelms, Bill Wallace & Wallace Crowe," signed byNelms and Walker, reflect the true general reasons.More specifically, I find that Nelms' on-the-spot decisionto discharge Carter was based on the detailed reportgiven by first pressman Wallace Crowe the night of June25.30 While Nelms no doubt did mentally advert to Cart-er's tardiness problem, I find that tardiness was a minorconsideration to Nelms in comparison with the other fac-tors mentioned by Crowe. In this connection, Carter'sprevious threats of court action through his family attor-ney weighed as much as, and probably more than, thematter of poor work performance, on the balance scalesof Nelms' mind.2* There clearlN is sumffcient room to add excessive tardiness" to thereasons on the separation report Resp Eh. 5)29 Unless Walker had the opinion that it was average'" for Respond-ent's prohationlar5emploees to hae been warned for excessive tardinessand to ill fact haxe seseral tard, reports within their first 45 das"' II is clear that Crowe would ha.e rated Carter "poor" as to (1)qualits, (2) quanits. 13) attitude. and (4) housekeeping361 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDD. ConclusionHaving found that Carter did not make the referencesto the Board, which he claims, and that any reference hedid make was so slight in comparison to his remarksabout access to his family attorney as to not register withSecond- Shift Plant Superintendent James Nelms, I con-clude that the General Counsel has failed to establish aprima fiacie violation of Section 8(a)(4) of the Act, and Ishall dismiss the complaint in that respect.:'As for the General Counsel's allegation and argumentthat the discharge nevertheless violates Section 8(a)(1) ofthe Act because Carter's threats of court action throughhis family attorney constitute a form of protected con-certed activity, I find the same to be without merit. Suchthreats were not based on any concerted activity, but in-volved only his individual work performance and the re-action of various people to that, and were therefore notprotected conduct.": Had I credited Carter in substantial part. it is clear that a violationof Sec. 8(a)(4) could be found (aside from consideration of mixed mo-tives), for an employer must refrain from discriminating against an em-ployee who states an intent to seek assistance at the Board. Ili-CraftClothing Co.. 251 NLRB 1310 (1980) Clark & Hinojosa. Attorneys at Lawsa Pro]rssional Corporation. 247 NLRB 710 (1980); Hoover Design Corpora-ion., 167 NLRB 461, 462 (1967), enforcement denied in relevant part 402F.2d 987 (6th Cir. 1968).In her opening statement, counsel for the GeneralCounsel hinted that it was the General Counsel's positionthat Carter was discharged in part for expressing anintent on June 17 to seek the assistance of Union Repre-sentative Parker. I find that such possibility formed nopart of the decision to discharge Carter. Accordingly, Ishall dismiss the complaint in its entirety.CONCI USIONS 01 LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent has not engaged in any of the unfairlabor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER:'2The complaint is dismissed in its entirety.a In the event no exceplions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board thefindings. conclusions. and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions. and Order, and all osbjections theretoshall be deemed waived for all purposes.362